DICE, Judge.
The conviction is for driving while intoxicated; the punishment, 10 days in jail and a fine of $75.
The evidence was undisputed that on the night in question *548the appellant was stopped and arrested by Deputy Sheriff E. L. Bearden while driving her automobile upon a public highway in Taylor County. Deputy Bearden testified that he stopped the appellant after he had followed her for about a mile and observed her automobile weaving over on the left side of the highway causing other vehicles to leave the highway and after she had driven her automobile over a curb on to a vacant lot and back on the highway. Officer Bearden testified that after he stopped the appellant he could smell the odor of beer on her breath, that she staggered when she walked and expressed his opinion that at such time she was under the influence of intoxicating liquor. Officer Wasson testified that he observed the appellant when she was brought to jail and that when she got out of the car she staggered, and he could smell beer or whisky on her. Officer Wasson expressed his opinion that at such time appellant was under the influence of intoxicating liquor.
As a witness in her own behalf, appellant testified that on the night in question she was returning from a fishing trip which she had made with two women and two children who were riding in the automobile with her. Appellant admitted that she had consumed three cans of beer on the trip but denied that she was intoxicated. Appellant stated that on the night in question she drove her automobile in a normal manner and that the reason she drove on the curb was because she was blinded from the reflection of the lights on the officer’s automobile behind her.
Appellant’s testimony was corroborated by that of the two women who were riding in the automobile with her who testified that appellant had only consumed three cans of beer on the fishing trip and expressed their opinion that she was not drunk.
Appellant called certain character witnesses who testified that her general reputation for sobriety, truth and veracity and for being a peaceable law-abiding citizen was good.
The jury chose to accept the testimony of the state’s witnesses and reject that of the appellant and we find the evidence sufficient to sustain its verdict.
No brief has been filed on behalf of the appellant.
There are no formal bills of exception or objections to the court’s charge.
*549The informal bills of exception appearing in the statement of facts have been considered and do not present error.
The judgment is affirmed.
Opinion approved by the Court.